Title: To James Madison from Paul Hamilton, 25 July 1809
From: Hamilton, Paul
To: Madison, James


Sir
Washington July 25th. 1809
I had the honor of writing you yesterday, since which, some reflection on the late accounts received from England inducing me to beleive that, under the present aspect of Affairs, you would think it inexpedient to diminish any of our preparations for defence, I have ventured to suspend, untill your sentiments can be known, the Orders which, conformably to the determination made at our last consultation I have issued for the reduction of the Crews of our smaller Vessels of War. I would not, Sir, have presumed thus to go contrary to the above determination, without submitting the matter to you, if it were not certain that the time which must necessarily elapse in such a reference, would admit of such an operation of my Orders as to effect extensively the reduction contemplated, before your pleasure could be known. If the proceeding should not have your concurrence I trust that the motives from which it has arisen will at least excuse me, and the more readily, as the expence which may be occasioned untill I hear from you will form no material consideration. I will just add, that I have not adopted this measure without availing myself of the opinion of the Secretary of State, which I find to be favorable to it; and that with sentiments of sincere respect and attachment I am yrs.
Paul Hamilton
